DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-48 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/200,419 (hereinafter ‘419). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 25 of the instant application and claim 1 of ‘419 both recite the limitations of obtaining a measurement of a stochastic effect, generating a model, based on the measurement, to predict one or more stochastic effects in the lithographic process; and using the model to predict one or more stochastic effects in the lithographic process.
Claim 26 of the instant application and claim 15 of ‘419 both recite the limitations of the stochastic effect comprises a within-feature variation.
Claim 27 of the instant application and claim 15 of ‘419 both recite the limitations of a feature in any of the variations comprises a pillar or a hole.
Claim 28 of the instant application and claim 6 of ‘419 both recite the limitations of the stochastic effect comprises dimension, shapes, and placements of patterns on a semiconductor device.
Claim 29 of the instant application and claim 8 of ‘419 both recite the limitations of determining an amount of yield based on the stochastic effect in the lithographic process.
Claim 31 of the instant application and claim 6 of ‘419 both recite the limitations of a model of the power spectral density of the measured stochastic effect.
Claim 33 of the instant application and claim 1 of ‘419 both recite the limitations of controlling a lithography tool based on the stochastic effect.
Claim 34 of the instant application and claim 9 of ‘419 both recite the limitations a memory device storing instructions, a processing device communicatively coupled to the memory device wherein the processing device executes the instructions to obtain a measurement of a stochastic effect in a lithography process, generate a model, based on the measurement, to predict one or more stochastic effects in the lithographic process, and use the model to predict one or more stochastic effects in the lithographic process.
Claim 35 of the instant application and claim 15 of ‘419 both recite the limitations of the stochastic effect comprises a within-feature variation.
Claim 36 of the instant application and claim 15 of ‘419 both recite the limitations of a feature in any of the variations comprises a pillar or a hole.
Claim 37 of the instant application and claim 6 of ‘410 both recite the limitations of the stochastic effect comprises dimension, shapes, and placements of patterns on a semiconductor device.
Claim 38 of the instant application and claim 8 of ‘419 both recite the limitations of determining an amount of yield based on the stochastic effect in the lithographic process.
Claim 40 of the instant application and claim 6 of ‘419 both recite the limitations of a model of the power spectral density of the measured stochastic effect.
Claim 42 of the instant application and claim 1 of ‘419 both recite the limitations of controlling a lithography tool based on the stochastic effect.
Claim 43 of the instant application and claim 1 of ‘419 both recite the limitations obtaining a measurement of a stochastic effect, generating a model, based on the measurement, to predict one or more stochastic effects in the lithographic process; and using the model to predict one or more stochastic effects in the lithographic process.
Claim 45 of the instant application and claim 8 of ‘419 both recite the limitations of determining an amount of yield based on the stochastic effect in the lithographic process.
Claim 46 of the instant application and claim 1 of ‘419 both recite the limitations of controlling a lithography tool based on the stochastic effect.
Claim 47 of the instant application and claim 6 of ‘419 both recite the limitations of a model of the power spectral density of the measured stochastic effect.
Claim 48 of the instant application and claim 15 of ‘419 both recite the limitations of the stochastic effect comprises a within-feature variation.
The various dependent claims are merely obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 25-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/200,305 (hereinafter ‘305). Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 25 of the instant application and claim 1 of ‘305 both recite the limitations of obtaining a measurement of a stochastic effect, generating a model, based on the measurement, to predict one or more stochastic effects in the lithographic process; and using the model to predict one or more stochastic effects in the lithographic process.
Claim 26 of the instant application and claim 7 of ‘305 both recite the limitations of a feature to feature variation.
Claim 27 of the instant application and claim 3 of ‘305 both recite the limitations of a feature in any of the variations comprises a pillar or a hole.
Claim 28 of the instant application and claim 2 of ’305 both recite the limitations of the stochastic effect comprises dimension, shapes, and placements of patterns on a semiconductor device.
Claim 29 of the instant application and claim 4 of ‘305 both recite the limitations of determining an amount of yield based on the stochastic effect in the lithographic process.
Claim 31 of the instant application and claim 2 of ‘305 both recite the limitations of a model of the power spectral density of the measured stochastic effect.
Claim 33 of the instant application and claim 10 of ‘305 both recite the limitations of controlling a lithography tool based on the stochastic effect.
Claim 34 of the instant application and claim 11 of ‘305 both recite the limitations a memory device storing instructions, a processing device communicatively coupled to the memory device wherein the processing device executes the instructions to obtain a measurement of a stochastic effect in a lithography process, generate a model, based on the measurement, to predict one or more stochastic effects in the lithographic process, and use the model to predict one or more stochastic effects in the lithographic process.
Claim 35 of the instant application and claim 7 of ‘305 both recite the limitations of the stochastic effect comprises a feature to feature variation.
Claim 36 of the instant application and claim 3 of ‘305 both recite the limitations of a feature in any of the variations comprises a pillar or a hole.
Claim 37 of the instant application and claim 2 of ‘305 both recite the limitations of the stochastic effect comprises dimension, shapes, and placements of patterns on a semiconductor device.
Claim 38 of the instant application and claim 4 of ‘305 both recite the limitations of determining an amount of yield based on the stochastic effect in the lithographic process.
Claim 40 of the instant application and claim 2 of ‘305 both recite the limitations of a model of the power spectral density of the measured stochastic effect.
Claim 42 of the instant application and claim 10 of ‘305 both recite the limitations of controlling a lithography tool based on the stochastic effect.
Claim 43 of the instant application and claim 19 of ‘305 both recite the limitations obtaining a measurement of a stochastic effect, generating a model, based on the measurement, to predict one or more stochastic effects in the lithographic process; and using the model to predict one or more stochastic effects in the lithographic process.
Claim 45 of the instant application and claim 4 of ‘305 both recite the limitations of determining an amount of yield based on the stochastic effect in the lithographic process.
Claim 46 of the instant application and claim 10 of ‘305 both recite the limitations of controlling a lithography tool based on the stochastic effect.
Claim 47 of the instant application and claim 2 of ‘305 both recite the limitations of a model of the power spectral density of the measured stochastic effect.
Claim 48 of the instant application and claim 7 of ‘305 both recite the limitations of the stochastic effect comprises a feature to feature variation.
The various dependent claims are merely obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Hanway Chang
July 6, 2022
/HC/           Examiner, Art Unit 2881                                                                                                                                                                                             
/ROBERT H KIM/           Supervisory Patent Examiner, Art Unit 2881